Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, in the reply filed on 9/8/21 is acknowledged.  Claims 5, 6 and 11-14 are withdrawn without traverse as being directed to non-elected inventions. 


Claim Rejections - 35 USC § 112
At the outset, the examiner notes that the claims are replete with indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Because the number and degree of the errors are so severe, the errors identified below may not encompass all of said errors. The examiner respectfully requests the applicant correct all errors, including any errors not documented below.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
After the initial recitation of the limitation “curable matrix material,” every subsequent recitation of “curable matrix material” throughout the claims fails to properly refer back to the initially recited “curable matrix material.”  Correction throughout all the claims is required by the applicant. 
Claim 1 recites “to contact a dry fibre component.”  The limitation does not properly refer to the previously recited dry fibre component.  For the purposes of examination, the examiner will assume that the limitation refers to the previously recited dry fibre component. 
Claim 1 recites the limitation "tool from the environment.”  There is insufficient antecedent basis for this limitation in the claim.
As to claim 1, the limitations “permeable to gas” and “outlet so that gas” do not properly refer to the previously recited “gas.”  For the purposes of examination, the examiner will assume that the limitations refer to the previously recited gas.
As to claim 2, it is not clear if the “more than one outlet” includes the outlet recited in claim 1.  The examiner will assume it does.
As to claim 2, it is not clear if “a patch” and “a membrane” include the previously recited patch and membrane.  The examiner will assume they limitations are inclusive.
As to claim 2, the limitation “so that gas” does not properly refer to the previously recited “gas.”  For the purposes of examination, the examiner will assume that the limitation refers to the previously recited gas.
As to claim 2, the limitation “each outlet and patch” does not properly refer to the previously recited “outlet” and “patch.”  For the purposes of examination, the examiner will assume that the limitations refer to the previously recited outlets.  It is entirely unclear if claim 2 is reciting a singular patch or multiple patches.  The examiner will assume the claim is reciting a singular patch. 

Claim 4 recites the limitation "the total area.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the interior.”  There is insufficient antecedent basis for this limitation in the claim.
As to claim 9, the limitation “to the vacuum line, gas” does not properly refer to the previously recited “gas.”  For the purposes of examination, the examiner will assume that the limitation refers to the previously recited gas.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Filsinger et al. (US 6843953).
**The composite, matrix material and dry fibre are material to be worked upon.  They are not part of the device and do not further limit the claim.** MPEP 2115.
As to claim 1, Filsinger discloses a device for producing fibre-reinforced composite components from dry fibre components by means of an injection process for injecting curable matrix material, comprising 
a. a tool 3 for arranging a dry fibre component; 
b. an envelope 19 which is impermeable to gas and curable matrix material arranged on at least one side of the tool to form a space 10 into which curable matrix material may be introduced to contact a dry fibre component arranged on the tool, the envelope sealing off the tool from the environment; 
c. an inlet 33 for introducing curable matrix material into the space formed by the envelope; 
d. an outlet 33 for removing gas from the space formed by the envelope so that curable matrix material may be drawn into the space to penetrate the dry fibre component arranged on the tool; and 
e. a patch 7 formed from a membrane which is permeable to gas but impermeable to curable matrix material, the patch being associated with the outlet so that gas, but not curable matrix material, can be removed from the space formed by the envelope via the outlet; wherein the association between the outlet and the patch is stable at temperatures of at least 150°C (figs 1-3, associated text, col 3, L 52 – col 5, L 7; col 6, L32-67, col 7, lines 32-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Filsinger, as applied to claim 1 above, and further in view of Lockett et al. (US 2013/0264751).
As to claim 2, Filsinger discloses a patch associated with an outlet stable at 150 deg C as detailed above.  Filsinger stops short of disclosing multiple outlets.  Lockett discloses that multiple outlets 42 are known in the art (para 25).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Filsinger such that it comprises multiple outlets as taught by the Lockett above as the number outlets is a design choice obvious to one of ordinary skill in the art absent criticality demonstrated by the applicant. Additionally, multiple outlets enable suction on both sides of the tool, thus assisting in more uniform vacuum.  
It would have further been obvious to associate a patch with each outlet in order to maintain the advantage of the patch detailed by Filsinger. 
As to claim 4, variation in dimensions and size are obvious absent criticality demonstrated by the applicant.  MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748